

Exhibit 10.13
EMPLOYMENT AGREEMENT
    


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 8th
day of January, 2014, by and between RBC Life Sciences, Inc. (“Employer”),
located at 2301 Crown Court, Irving, Texas 75038, and Kevin B. Young
(“Employee”), residing at 710 Green Brook Dr., Allen, Texas 75002.


W I T N E S S E T H:


WHEREAS, Employer is engaged in, among other businesses, the international
distribution of nutritional supplements and personal care products through the
network marketing distribution model, and the distribution of wound care and
oncology care products; and


WHEREAS, Employee is employed by Employer under an existing employment agreement
that terminates by its terms on December 31, 2013 (the “Prior Agreement”); and


WHEREAS, Employer desires to employ Employee, and Employee desires to accept
employment with Employer, on the terms and conditions set forth in this
Agreement;


NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
in this Agreement, Employer and Employee hereby agree as follows:


Section 1. Effective Date and Purpose. The effective date of this Agreement
shall be January 1, 2014 (the “Effective Date”). This Agreement sets forth the
terms and conditions of Employee’s employment with Employer on and after the
Effective Date during the term hereof.
Section 2.    Employment Title and Duties. Employer shall employ Employee in the
capacity of Vice President - Sales. In this capacity, Employee shall have the
responsibility to perform all duties that are customarily performed by one
holding that position in other, same, or similar businesses or enterprises as
that engaged in by Employer.  Employee accepts this employment, subject to the
general supervision and pursuant to the orders and direction of Employer’s
President (the “President”). Employee shall also render such other services and
duties, consistent with such capacity, as may be assigned from time to time by
the President.
Section 3.    Compensation of Employee. Employer shall pay Employee, in full
payment for Employee’s services and covenants under this Agreement, the
following compensation:
a.
Salary. During his employment pursuant to this Agreement, Employee’s annual base
salary shall be $160,000.00 payable bi-weekly in equal payments of $6,153.84 in
accordance with Employer’s customary payroll practices.





--------------------------------------------------------------------------------



Employee’s annual base salary may be increased during the term of this Agreement
subject to business conditions and Employee’s performance, as recommended by the
CEO to the Compensation Committee (the “Compensation Committee”) of Employer’s
Board of Directors (the “Board”). The Compensation Committee and the CEO shall
review and make a joint decision in accordance with the Compensation Committee
Charter.
b.
Incentive Bonus. The Compensation Committee will maintain a discretionary annual
cash incentive bonus program each year during the Term. The Compensation
Committee shall determine in its sole discretion whether any annual incentive
bonus will be payable for any year to Employee based on business-related factors
deemed appropriate by the Compensation Committee for a particular year. Any
annual incentive bonus payable to Employee will be paid in a lump sum payment in
the year immediately following the year to which the bonus relates pursuant to
the terms of the bonus plan adopted by the Compensation Committee.

c.
Health and Welfare Benefits. During his employment, Employee shall be eligible
to participate in the health and welfare benefit plans and programs offered from
time to time by Employer for its similarly situated employees, upon the terms
and subject to conditions of such plans and programs.

Section 4.    Best Efforts of Employee. Employee agrees to perform all of the
duties and responsibilities pursuant to the express and implicit terms of this
Agreement to the reasonable satisfaction of Employer. Employee further agrees to
perform such duties and responsibilities faithfully and to the best of his
ability, talent, and experience.
Section 5.    Place of Employment. Employee shall render such duties and
responsibilities at 2301 Crown Court, Irving, Texas 75038 and at such other
places as Employer shall in good faith require or as the interest, needs,
business, or opportunity of Employer shall require.
Section 6.    Non-Competition with Employer during Employment. Employee shall
devote all his time, attention, knowledge, and skills solely to the business and
interest of Employer, and Employer shall be entitled to all of the benefits and
profits arising from the work of Employee. Employee shall not, during his
employment under this Agreement, perform services for or be interested directly
or indirectly, in any manner, as partner, officer, director, shareholder,
advisor, consultant, employee, or in any other capacity in any other business
similar to Employer’s business, any allied trade, or any business offering a
competing or alternative product or service. However, nothing contained in this
section shall prevent or limit Employee from continuing to receive the benefits
of relationships previously disclosed and approved by the CEO in writing or
investing in the capital stock or other securities of any corporation whose
stock or securities are publicly owned and traded on any public exchange, nor
shall anything contained in this Section 6 prevent or limit Employee from
investing in real estate.

2

--------------------------------------------------------------------------------



Section 7.    Confidentiality and Nondisclosure. Employer shall disclose to
Employee, and Employee acknowledges that in and as a result of his employment by
Employer, he will receive, be making use of, acquiring, and/or adding to,
confidential information of a special and unique nature and value relating to
such matters as Employer’s trade secrets and proprietary and confidential
business information, including but not limited to, its unique business methods
and strategies, processes, product and design development, programs and
programming codes, pricing methods, operating techniques and practices,
operating and production costs, corporate financial information, customer
requirements, customer and supplier information, potential customer lists and
marketing techniques, systems, procedures, manuals, confidential reports, the
equipment and methods used and preferred by its customers and the fees paid by
them, and compilations of information, records, and specifications (all of which
are referred to collectively herein as “Confidential Matters”). Employee further
agrees that if a third party (e.g., vendors, customers and manufacturers)
contracts with Employer, the information obtained or received from a third party
including, but not limited to, its patents, copyrights, proprietary information,
trade secrets, systems, product development, procedures, manuals, and
confidential reports will be treated in the same manner and subject to the same
protection as other Confidential Matters.
Employee acknowledges that Employer does not voluntarily disclose Confidential
Matters, but rather takes precautions to prevent their dissemination except
pursuant to suitable confidentiality safeguards. Employee further acknowledges
that Confidential Matters (1) are secret and not known in Employer’s industry;
(2) have been and will be entrusted to Employee because Employee is a fiduciary
of Employer; (3) have been and will be developed by Employer and/or Employee for
and on behalf of Employer through substantial expenditures of time, effort, and
money and are and will be used in Employer’s business; (4) give Employer an
opportunity to obtain an advantage over competitors who do not know or use the
Confidential Matters; and (5) are of such value and nature as to make it
reasonable and necessary for Employee and Employer to protect and preserve the
confidentiality and secrecy of the Confidential Matters.
Employee acknowledges and agrees that the Confidential Matters are valuable,
special, and unique assets of Employer, the disclosure of which could cause
substantial injury and loss of profits and goodwill to Employer. The
Confidential Matters to be prepared or compiled by Employee and/or Employer or
furnished to Employee prior to or during Employee’s employment with Employer
shall be the sole and exclusive property of Employer. Upon the termination of
Employee’s employment with Employer, all documents and materials related to
Confidential Matters shall be returned to Employer upon termination of
employment, and none shall be retained by Employee, including any copies.
As a condition of employment and continued employment, Employee shall keep
confidential all Confidential Matters that Employee learns or acquires as a
result of his employment with Employer, and shall not at any time, except as
necessary to conduct the business of Employer, directly or indirectly make
known, divulge, use, furnish, or reveal to any person, firm, company,
corporation, or anyone else any of the Confidential Matters or any knowledge or
information with respect thereto, or otherwise use such information for

3

--------------------------------------------------------------------------------



any purpose whatsoever. Employee shall take all steps necessary to safeguard all
Confidential Matters and to prevent their use, disclosure, or dissemination to
any other person or entity except as necessary to conduct the business of
Employer.
If Employee is subpoenaed, served with any legal process or notice, or otherwise
requested to produce or divulge, directly or indirectly, any Confidential
Matters by any entity, agency, or person in any formal or informal proceeding,
including, but not limited to, any interview, deposition, administrative or
judicial hearing, and/or trial, upon Employee’s receipt of such subpoena,
process, notice, or request, Employee shall immediately notify and deliver a
copy of the subpoena, process, notice, or request to the Board. Employee further
irrevocably nominates, constitutes, and appoints Employer (specifically
including any attorney retained by Employer) as Employee’s true and lawful
attorney-in-fact, to act in Employee’s name, place, and stead to do and perform
any act which Employee might perform, including to institute, prosecute, defend,
quash, compromise, settle, arbitrate, release, and dispose of any and all legal,
equitable, or administrative hearings, actions, suits, attachments, subpoenas,
claims, levies, or other proceedings, or otherwise engage in or defend any and
all litigation in connection with or relating to any request to disclose,
directly or indirectly, any Confidential Matters; provided, however, that
Employer shall be under no obligation to act as Employee’s attorney-in-fact and
may decline to do so upon written notice to Employee.
Section 8.    Term. The term of this Agreement (the “Term”) shall be effective
for a period of one (1) year beginning on January 1, 2014 and ending on December
31, 2014.
Section 9.    Termination of Employment.
a.
Termination by Employer for Cause. Employer may immediately terminate the
employment of Employee under this Agreement for Cause (as defined below) at any
time by giving written notice of termination to Employee without prejudice to
any other remedy to which Employer may be entitled either at law, in equity, or
under this Agreement. In this case, Employee will be paid his monthly base
salary up to the date of his termination of employment and shall not be entitled
to any other compensation or benefits under this Agreement.

For purposes of this Agreement, “Cause” shall mean, in each case, as reasonably
determined by the Board: (i) indictment for, conviction of, or entry of a
pleading of guilty or no contest by, Employee with respect to a felony or any
lesser crime of which fraud or dishonesty is a material element, (ii) Employee’s
willful and continued failure to perform his duties with Employer, or a failure
to follow the lawful direction of the Board after the Board delivers a written
demand for performance and Employee neglects to cure such a failure to the
reasonable satisfaction of the Board within 15 days after receipt of the demand,
(iii) Employee’s failure to comply with applicable laws with respect to the
execution of Employer’s business operations or his material breach of Sections 6
or 7 of this Agreement, (iv) Employee’s theft,

4

--------------------------------------------------------------------------------



fraud, embezzlement, dishonesty, or similar conduct which has resulted or is
reasonably likely to result in damage to the business or reputation of Employer
or any of its affiliates or subsidiaries, or (v) Employee’s habitual
intoxication or continued abuse of illegal drugs which interferes with
Employee’s ability to perform his assigned duties and responsibilities.
b.
Termination by Employee for Good Reason or Termination by Employer Without
Cause. Employee may terminate his employment under this Agreement for “Good
Reason” (as defined below) at any time by giving written notice of termination
to Employer without prejudice to any other remedy to which Employee may be
entitled either at law or in equity under this Agreement, and Employer may
terminate Employee’s employment under this Agreement at any time for any reason
other than Cause or as described in Section 9.c. or Section 9.d. of this
Agreement by giving written notice of such termination to Employee. If
Employee’s employment under this Agreement is terminated by Employee for Good
Reason or by Employer for a reason other than Cause or as described in Section
9.c. or Section 9.d. of this Agreement and Employee executes a general release
in the form provided to Employee by Employer (the “Release”) within 30 days
following the date of his termination of employment (the “Termination Date”) and
does not revoke the Release during any applicable revocation period, Employee
shall be paid an amount equal to his monthly base salary for a period of ninety
(90) days as severance pay following the Termination Date, payable for a period
of three (3) months in substantially equal payments in accordance with
Employer’s normal payroll practices and commencing, subject to the payment
timing provisions of Section 10.b., on the first regularly scheduled payroll
date of Employer following the expiration of 45 days after the Termination Date,
plus an amount equal to his accrued, unused vacation and personal time off
(“PTO”), not to exceed 520 hours, paid in a single lump sum payment on the first
regularly scheduled payroll date of Employer following the Termination Date. The
form of the Release will be provided to Employee by Employer not later than five
(5) days following Employee’s Termination Date. The amounts paid pursuant to
this Section 9.b. shall be reduced by all amounts withheld and deducted pursuant
to Section 20. No benefits, bonuses, PTO, or other forms of compensation, except
for the severance payments and accrued PTO described in this Section 9.b., will
be paid to Employee or accrued for the severance payment period. Payments under
this Section 9.b. shall immediately cease if at any time during which such
payments are being made Employee violates the provisions of Section 7 or Section
13.

For purposes of this Agreement, “Good Reason” shall mean: (i) a material breach
by Employer of this Agreement; or (ii) a material diminution of Employee’s
authority, duties, or responsibilities as in effect immediately after the
Effective Date; provided, however that Employee must provide notice

5

--------------------------------------------------------------------------------



to Employer of the condition described in clause (i) or (ii) above, as
applicable, within ninety (90) days of the initial existence of the condition,
upon the notice of which Employer shall have a thirty (30) day period during
which it may remedy the condition.
c.
Death of Employee. This Agreement shall be deemed terminated as of the date of
Employee’s death. In this case, Employer shall pay to employee’s estate
Employee’s monthly base salary as provided in this Agreement up to the
Termination Date, plus Employee’s accrued, unused PTO, not to exceed 520 hours,
payable, in each case, in accordance with Employer’s customary payroll
practices.

d.
Disability of Employee. Should Employee be unable to perform his duties under
this Agreement by reason of Employee’s inability to perform the essential
functions of the position for a period of six (6) months, as determined by the
Board in its sole discretion, Employer shall have the right to terminate this
Agreement upon written notice to Employee. During the six (6) month period that
Employee fails to perform his duties as a result of his inability to perform the
essential functions of the position, Employer will continue to pay Employee
Employee’s monthly base salary based on its customary payroll practices, reduced
by any disability payments received by Employee from a disability program made
available by Employer, and Employee shall be treated as on a bona fide leave of
absence. On the Termination Date, Employee shall be paid his accrued, unused
PTO, not to exceed 520 hours. The amounts paid pursuant to this Section 9.d.
shall be reduced by all amounts withheld and deducted pursuant to Section 20.

e.
Early Termination by Employee. Should Employee terminate his employment prior to
the end of the Term, other than for Good Reason, death or disability, Employee
shall be paid his monthly base salary and unused, accrued PTO, not to exceed 520
hours, up to the Termination Date, and shall not be entitled to any other
compensation or benefits under this Agreement, including any incentive bonus.

Section 10.    Additional Termination Provisions.
a.
Separation from Service. Notwithstanding anything to the contrary in this
Agreement, with respect to any amounts payable to Employee under this Agreement
in connection with a termination of Employee’s employment that would be
considered “non-qualified deferred compensation” under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), in no event shall a
termination of employment be considered to have occurred under this Agreement
unless such termination constitutes Employee’s “separation from service” with
Employer as such term is defined in Treasury Regulation Section 1.409A-1(h), and
any successor provision thereto (“Separation from Service”).


6

--------------------------------------------------------------------------------



b.
Section 409A Compliance. Notwithstanding anything contained in this Agreement to
the Contrary, to the maximum extent permitted by applicable law, the severance
payments payable to Employee pursuant to Section 9 shall be made in reliance
upon Treasury Regulation Section 1.409A-1(b)(9)(iii) (relating to separation pay
plans) or Treasury Regulation Section 1.409A-1(b)(4) (relating to short-term
deferrals). However, to the extent any such payments are treated as
“non-qualified deferred compensation” subject to Section 409A of the Code, and
if Employee is deemed at the time of his Separation from Service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, then
to the extent delayed commencement of any portion of the benefits to which
Employee is entitled under this Agreement is required in order to avoid a
prohibited payment under Section 409A(a)(2)(B)(i) of the Code, such portion of
Employee’s termination benefits shall not be provided to Employee prior to the
earlier of (i) the expiration of the six-month period measured from the date of
Employee’s Separation from Service or (ii) the date of Employee’s death. Upon
the earlier of such dates, all payments deferred pursuant to this Section 10.b.
shall be paid in a lump sum to Employee. The determination of whether Employee
is a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code
as of the time of his Separation from Service shall made by Employer in
accordance with the terms of Section 409A of the Code and applicable guidance
thereunder (including without limitation Treasury Regulation Section 1.409A-1(i)
and any successor provision thereto).

Section 11.    Section 409A; Separate Payments. This Agreement is intended to be
written, administered, interpreted and construed in a manner such that no
payment or benefits provided under the Agreement become subject to (i) the gross
income inclusion set forth within Section 409A(a)(1)(A) of the Code or (ii) the
interest and additional tax set forth within Section 409A(a)(1)(B) of the Code
(collectively, “Section 409A Penalties”), including, where appropriate, the
construction of defined terms to have meanings that would not cause the
imposition of Section 409A Penalties. In no event shall Employer be required to
provide a tax gross-up payment to Employee or otherwise reimburse Employee with
respect to any Section 409A Penalties. Notwithstanding the foregoing, no
particular tax result for Employee with respect to any income recognized by
Employee in connection with this Agreement is guaranteed. For purposes of
Section 409A of the Code (including for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), each payment that Employee may be eligible to receive
under this Agreement shall be treated as a separate and distinct payment and
shall not collectively be treated as a single payment.
Section 12.    In-kind Benefits and Reimbursements. Notwithstanding anything to
the contrary in this Agreement or in any Employer policy with respect to such
payments, in-kind benefits and reimbursements provided under this Agreement
during any tax year of Employee shall not affect in-kind benefits or
reimbursements to be provided in any other tax year of Employee and are not
subject to liquidation or exchange for another benefit. Notwithstanding anything
to the contrary in this Agreement, reimbursement requests must

7

--------------------------------------------------------------------------------



be timely submitted by Employee and, if timely submitted, reimbursement payments
shall be made to Employee as soon as administratively practicable following such
submission in accordance with Employer’s policies regarding reimbursements, but
in no event later than the last day of Employee’s taxable year following the
taxable year in which the expense was incurred. This Section shall only apply to
in-kind benefits and reimbursements that would result in taxable compensation
income to Employee.
Section 13.    Post Employment Non-Compete. As a material inducement for
receiving the trade secrets and confidential and proprietary information
described in Section 7 and other good and valuable consideration, Employee
agrees that during the term of his employment and for a period of twelve (12)
months after the termination of Employee’s employment with Employer, for
whatever reason:
a.
Employee shall not, directly or indirectly, without written approval of the CEO,
solicit or induce, or attempt to solicit or induce, any current customer
(defined as all customers of Employer within the 12 months preceding Employee’s
termination of employment) or employee of Employer to alter, leave or cease
their relationship with Employer, for any reason whatsoever;

b.
In an executive, financial, sales, or operational capacity, Employee shall not,
directly or indirectly, without written approval of the CEO, accept employment
from or provide competitive services or assistance to any current customer of
Employer with whom Employee has had any contact during his employment with
Employer; and

c.
Employee shall not solicit or attempt to solicit Employer’s current customers
with whom Employee has had any contact during his employment with Employer to
purchase services or products that are competitive with those marketed, offered
for sale and/or under any stage of development by Employer as of the date of
Employee’s termination of employment with Employer.

Notwithstanding the foregoing provisions, Employer shall not unreasonably
restrict Employee’s ability to serve on boards of directors of other companies.


Section 14.    Indemnity. Employer shall indemnify Employee and hold Employee
harmless for any acts or decisions made by Employee in good faith and that were
reasonably believed to be in the best interest of Employer while performing
services for Employer. Employer will use its reasonable best efforts to maintain
Director and Officer insurance coverage in the amount of not less than
$1,000,000 for Employee under an insurance policy covering the officers and
directors of Employer against lawsuits. Employer shall pay all reasonable
expenses, including attorney’s fees, actually and necessarily incurred by
Employee in connection with any appeal thereon, including the cost of court
settlements. Notwithstanding the preceding sentence, (i) the obligations of
Employer shall be subject to the condition that the Board shall not have
determined based on advice from its legal counsel that Employee would not be
permitted to be indemnified under applicable law, and (ii) the

8

--------------------------------------------------------------------------------



obligation of Employer to make an expense or fee advance pursuant to this
Section 14 shall be subject to the condition that, if, when and to the extent
that the Board determines that Employee would not be permitted to be so
indemnified under applicable law, Employer shall be entitled to be reimbursed by
Employee (who hereby agrees to reimburse Employer) for all such amounts
theretofore paid (it being understood and agreed that the foregoing agreement by
Employee shall be deemed to satisfy any requirement that Employee provide
Employer with an undertaking to repay any advancement of fees or expenses if it
is ultimately determined that Employee is not entitled to indemnification under
applicable law); provided, however, that if Employee has commenced or thereafter
commences legal proceedings in a court of competent jurisdiction to secure a
determination that Employee should be indemnified under applicable law, any
determination made by the Board that Employee would not be permitted to be
indemnified under applicable law shall not be binding and Employee shall not be
required to reimburse Employer for any expense advance until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or have lapsed). This undertaking by Employee to
repay such expense advance shall be unsecured and interest-free.
Section 15.    Effect of Partial Invalidity. The invalidity of any portion of
this Agreement shall not affect the validity of any other provision. In the
event that any provision of this Agreement is held to be invalid, the parties
agree that the remaining provisions shall remain in full force and effect.
Section 16.    Entire Agreement. This Agreement contains the complete agreement
between the parties and shall supersede all other agreements, either oral or
written, between the parties, including, without limitation, the Prior
Agreement. The parties stipulate that neither of them has made any
representations except as are specifically set forth in this Agreement, and each
of the parties acknowledges that they have relied on their own judgment in
entering into this Agreement.
Section 17.    Successors and Assigns; Survival of Rights and Obligations.
a.
Binding Agreement; Employee’s Personal Agreement. This Agreement shall be
binding upon and inure to the benefit of Employee and Employee’s heirs and legal
representatives and Employer and its successors and assigns. Employee’s rights
and obligations under this Agreement are personal and may not be assigned or
transferred in whole or in part by Employee (except that his rights may be
transferred upon his death by will, trust, or the laws of intestacy).

b.
Employer’s Successor. Employer will require any successor to all or
substantially all of the business and assets of Employer (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that Employer would be required to perform it if no such succession had taken
place; except that no such assumption and agreement will be required if the
successor is bound by operation of law to perform this


9

--------------------------------------------------------------------------------



Agreement. In this Agreement, “Employer” shall include any successor to
Employer’s business and assets that assumes and agrees to perform this Agreement
(either by agreement or by operation of law).
c.
Survival. The respective rights and obligations of Employer and Employee under
this Agreement (including Sections 7, 9, 10, 11, 13, 14 and 17) shall survive
the expiration or termination of the Term to the extent necessary to give full
effect to those rights and obligations.

Section 18.    Notices. All notices, requests, demands, and other communications
shall be in writing and shall be given by registered or certified mail, postage
prepaid, to the addresses shown on the first page of this Agreement, or to such
subsequent addresses as the parties shall so designate in writing.
Section 19.    Dispute Resolution.
a.
Arbitration. The exclusive remedy or method of resolving all disputes or
questions arising out of or relating to this Agreement (including its expiration
or termination) or the expiration or termination of Employee’s employment
hereunder (“Disputes”) shall be arbitration held in Dallas, Texas. Nevertheless,
although disputes or questions arising out of or relating to Sections 6, 7 and
13 shall be subject to arbitration, Employer shall not be precluded from also
seeking and obtaining injunctive relief from any court of proper jurisdiction to
enforce or protect its rights under Sections 6, 7 and 13. Any arbitration may be
requested or initiated by a party to the Dispute by written notice to the other
party or parties to the Dispute specifying the subject of the requested
arbitration and preparing the name of an arbitrator (“Arbitration Notice”).

b.
Arbitrators. Arbitration shall be before a single arbitrator agreed upon by
Employer and Employee (collectively, the “Parties”). If the Parties are unable
to agree upon the selection of an arbitrator, then the Parties shall request
that the American Arbitration Association in Dallas, Texas appoint an
arbitrator.

c.
Award and Costs. The arbitration proceeding shall be conducted in accordance
with the Commercial Arbitration Rules of the American Arbitration Association.
The costs of arbitration (exclusive of the expense of a party to the Dispute in
obtaining and presenting evidence and attending the arbitration and of the fees
and expenses of legal counsel to a party to the dispute, all of which shall be
borne by that party to the Dispute) shall be borne by Employer if Employee
receives substantially the relief sought by him in the arbitration, whether by
settlement, award, or judgment; otherwise, the costs shall be borne one-half by
Employer and one-half by Employee. The arbitration determination or award shall
be final and conclusive on the parties to the Dispute, and judgment upon such
award may be entered and enforced in any court of competent jurisdiction.


10

--------------------------------------------------------------------------------



Section 20.    Tax Withholding. Employer shall be entitled to deduct and
withhold from payments made under this Agreement all amounts required to satisfy
its withholding obligations with respect to income, employment and any other
applicable taxes.
Section 21.    Limitation on Payments. Notwithstanding anything in this
Agreement to the contrary, if the total of the payments and benefits under this
Agreement, together with any other payments or benefits received by Employee
from Employer, will be an amount that would cause them to be a “parachute
payment” within the meaning of Section 280G(b)(2)(A) of the Code (the “Parachute
Payment Amount”), then such payments under this Agreement shall be reduced so
that the total amount thereof is $1 less than the Parachute Payment Amount.
Section 22.    Attorney’s Fees. If any arbitration proceeding or any action for
injunctive or declaratory relief is brought to enforce or interpret the
provisions of this Agreement, attorney’s fees shall be borne by Employer if
Employee is the prevailing party (or receives substantially the relief sought by
Employee), otherwise each party will be responsible for its own attorney’s fees.
Section 23.    Additional Obligations. During and after the Term, Employee
shall, upon reasonable notice from Employer, furnish Employer with such
information as may be in Employee’s possession, and cooperate with Employer as
may reasonably be requested by Employer, in connection with any legal or
governmental proceedings in which Employer or any of its affiliates is or may
become a party. Employer shall reimburse Employee for his reasonable expenses in
fulfilling his obligations under this Section 23 promptly, but in no event later
than the last day of the calendar year following the calendar year in which
Employee incurs the expense.
Section 24.    Amendment. Any modification, amendment or change of this
Agreement will be effective only if it is in a writing signed by both parties.
Section 25.    Governing Law; Interpretation. This Agreement, and all
transactions contemplated by this Agreement, shall be governed by, construed,
and enforced in accordance with the laws of the State of Texas. This Agreement
shall be construed and interpreted by the Board and such determination shall be
final, binding and conclusive on all parties.
Section 26.    Headings. The titles to the Sections and the paragraphs of this
Agreement are solely for the convenience of the parties and shall not affect in
any way the meaning or interpretation of this Agreement.

11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on this 8th day of
January, 2014.






EMPLOYEE:                        EMPLOYER:


RBC LIFE SCIENCES, INC.




/s/ Kevin B. Young                    By: __/s/ Steven E. Brown___
Kevin B. Young                      Steven E. Brown
President

12